                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                   PIKEVILLE


CIVIL ACTION NO. 7:17-CV-113

KIRBY COLE,                                                                  PLAINTIFF,

V.                                       JUDGMENT

SOUTHERN HEALTH PARTNERS, INC.,                                           DEFENDANTS.
KAREN BAKER, and
PIKE COUNTY DETENTION CENTER
                           *** *** *** ***

      In accordance with the Court’s opinion and order entered on this date, the Court

hereby ORDERS and ADJUDGES as follows:

      1) The defendants’ motion for summary judgment (DE 56) is granted;

      2) judgment is entered in favor of the defendants;

      3) this judgment is FINAL and APPEALABLE; and

      4) this matter is STRICKEN from the Court’s active docket.


Dated January 25, 2019.
